Citation Nr: 1721405	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  15-43 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  


REMAND

The Veteran has asserted multiple theories of entitlement to service connection for Parkinson's disease.  In sum, he has reported that he fell from a horse in service and sustained trauma to his head.  In addition, he has indicated that following his fall, he experienced right side tremors.  Further, the Veteran has indicated that he was exposed to unidentified "harsh chemicals" while cleaning weapons as a military policeman.  The Veteran has also indicated that while he was stationed at Fort McClellan from September to November 1978 he may have been exposed to numerous toxins, including herbicides and other polychlorinated biphenyls (PCBs), which are listed in a January 2017 brief by the Veteran's representative.  Finally, the Veteran has additionally reported he was exposed to the herbicide colloquially referred to as "Agent Orange," while he was stationed in Panama.

A review of the Veteran's OMPF indicates he was stationed in Panama from January 1979 to November 1980.  Unfortunately, these records do not corroborate the Veteran's reports of herbicide exposure.  However, the Appellant's attorney has suggested additional records may exist, which would assist in corroborating the Veteran's reports.  The Board finds additional development is possible and necessary in this case.  Specifically, a review of M21-1, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7 indicates an inquiry should be sent to both the Joint Service Records Research Center (JSRRC), as well as the Director of Compensation Service via an electronic mailbox.  In this case, there is sufficient evidence to complete a JSRRC request, and the evidence of record fails to show the RO ever initiated development to the Director of Compensation Service, to confirm the Veteran's assertions of exposure to Agent Orange.  This must be accomplished.  

On remand, all relevant outstanding medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, this case is REMANDED for the following actions:

1.  Undertake all steps necessary to obtain any additional records and initiate all required development to corroborate the Veteran's reports of exposure to Agent Orange in Panama in accordance with M21-1, Part IV, Subpart ii, Chapter 1, Section H, Subsection 7.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) and M21-1, Part IV, Subpart ii, Chapter 1 Section H. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.   If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMO. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




